MEMORANDUM **
Jamaa Fanaka appeals the district court’s dismissal of his Sixth Amended Complaint alleging employment discrimination under Title VII against several major entertainment production companies. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court dismissed Fanaka’s action for failure to comply with this Court’s order reversing the dismissal of his Fifth Amended Complaint and with the district court’s order on remand concerning the filing of a Sixth Amended Complaint (the “Orders”). The district court did not abuse its discretion in dismissing the Sixth Amended Complaint because Fanaka had seven opportunities and approximately five years in which to plead a viable cause of action against the defendants, and failed to do so. See Fed.R.Civ.P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-62 (9th Cir.1992). The district court correctly observed that absent the factual detail required by the Orders, defendants could not properly respond to the Sixth Amended Complaint. Cf. Malone v. United States Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987). Moreover, the district court specifically warned Fanaka that failure to comply with its order would result in dismissal of the Sixth Amended Complaint. See Ferdik, 963 F.2d at 1262.
The motion of the plaintiffs in Wynn v. NBC, No. CV-00-11248-SVW (C.D.Cal.), to submit an amici curiae brief in support of Fanaka is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.